DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovich (PGPUB: 20130202217) in view of Matsumoto (PGPUB: 20060056730), and further in view of Deichmann (PGPUB: 20130218531).

Regarding claim 1 and 21, Pavlovich teaches a method for generating a three-dimensional object image from a three-dimensional image depicting an object and a secondary object, comprising: 
projecting the three-dimensional image along a first axis to generate a first two-dimensional projection image (see Fig. 4, paragraph 53, to generate a fidelity score, three-dimensional image data indicative of the potential compound object that was generated by an examination (e.g., a CT scan) of the object is converted into a two-dimensional projection); 
first defining a two-dimensional boundary of the object responsive to the first two-dimensional projection image (see Fig. 4, paragraph 54, once a two-dimensional projection is generated, a boundary image, or edge map, may be created depicting the edges of the potential compound object); 
second defining the object within the three-dimensional image by projecting the two-dimensional boundary over at least a portion of the three-dimensional image (see Fig. 6, paragraph 71, the principle axis 608, 610 of the object are tilted approximately 45 degrees relative to the surface of the projection 606 so that the maximum amount of surface area of the three-dimensional image data 602 is exposed on the two-dimensional projection 606); and
to generate the three-dimensional object image depicting the object but not depicting the secondary object (see Fig. 1, paragraph 35, three-dimensional image data 158 indicative of a single object and/or information pertaining to identified sub-objects 160 may be sent to the terminal 144 wherein one or more images of the object under examination 110 may be displayed for human observation (e.g., threat objects are determined manually)).  
However, Pavlovich does not expressly teaches extracting voxels comprised within the three-dimensional boundary.
Matsumoto teaches that the original cross-section image OR1 may be any planar cross-section including the perspective projective image P2 of the tubular tissue T. The image need not be a plane, and may also be a surface resulting from the extraction of a region of a masked three-dimensional shape, such as an organ, sphere, or column, that see Fig. 15 and 20, paragraph 124); MPR is a method for extracting and displaying a cross-section from three-dimensional image data (voxel data VD). For example, from a plurality of slice images imaged in transverse cross-section (CT images), MPR may restructure a different planar cross-section slice image (see Fig. 15 and 20, paragraph 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlovich by Matsumoto for providing extracting and displaying a cross-section from three-dimensional image data (voxel data VD), and the extraction of a region of a masked three-dimensional shape, such as an organ, sphere, or column, that is, a cross-section of any shape, as extracting voxels comprised within the three-dimensional boundary. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
However, the combination does not expressly teach defining a three-dimensional boundary of the object.
Deichmann teach that the physical model is a die of the prepared tooth on which die the margin line has been marked using a pen. Each 2D image of the acquired 2D digital representation is processed to enhance the visibility of the margin line (the feature) before the 2D digital representation is projected onto the 3D digital representation comprising geometrical data. Some image processing may also be performed after this projection (see Fig. 14, paragraph 466).
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 16, Pavlovich teaches a system comprising: 
a processing unit (see Fig. 11, paragraph 77, the processor-executable instructions 1106 may be configured to perform a method 1108); and 
memory configured to store instructions that when executed by the processing unit perform a method (see Fig. 11, paragraph 77, wherein the implementation 1100 comprises a computer-readable medium 1102 (e.g., flash drive, a CD-R, DVD-R, or a platter of a hard disk drive), on which is encoded computer-readable data 1104. This computer-readable data 1104 in turn comprises a set of computer instructions 1106 configured to operate according to one or more of the principles), comprising: 
projecting a three-dimensional image of an object and a secondary object in which the object is situated during a radiation examination to generate a two-dimensional projection image (see Fig. 1, paragraph 25, 27, and 33, beam of X-ray radiation 118 that traverses one or more objects 110; an image extractor 132 is coupled to the data acquisition component 130, and is configured to receive the projection space data 150 from the data acquisition component 130 and generate three-dimensional image data 152 indicative of the scanned object 110 using a suitable analytical, iterative, and/or other reconstruction technique (e.g., backprojecting from projection space to image space); the sub -object identifier 138 determines a characteristic(s) of one or more sub-objects by projecting the three-dimensional image data 156 indicative of the compound object onto a two-dimensional projection); 
defining a two-dimensional boundary of the object responsive to the two-dimensional projection image (see Fig. 4, paragraph 54, once a two-dimensional projection is generated, a boundary image, or edge map, may be created depicting the edges of the potential compound object);  5Serial No. 15/550,402 
reprojecting the two-dimensional boundary over a portion of the three-dimensional image (see Fig. 4 and 6, paragraph 43, 53 and 54, the projector 302 is also configured to convert the three-dimensional image data 156 indicative of the potential compound object into a two-dimensional projection 350 indicative of the potential compound object. It will be understood to those skilled in the art that the projection is a two-dimensional representation of a three-dimensional function; to generate a fidelity score, three-dimensional image data indicative of the potential compound object that was generated by an examination (e.g., a CT scan) of the object is converted into a two-dimensional projection; for generating a boundary image from a two-dimensional projection. For example, in one embodiment, a boundary image may be generated by thresholding the two-dimensional projection and identifying a gradient (e.g., where the gradient is indicative of an edge of the potential compound object)); and 
to generate a three-dimensional object image depicting the object but not depicting the secondary object (see Fig. 1, paragraph 35, three-dimensional image data 158 indicative of a single object and/or information pertaining to identified sub-objects 160 may be sent to the terminal 144 wherein one or more images of the object under examination 110 may be displayed for human observation (e.g., threat objects are determined manually)).
However, Pavlovich does not expressly teaches extracting voxels comprised within the three-dimensional boundary.
Matsumoto teaches that the original cross-section image OR1 may be any planar cross-section including the perspective projective image P2 of the tubular tissue T. The image need not be a plane, and may also be a surface resulting from the extraction of a region of a masked three-dimensional shape, such as an organ, sphere, or column, that is, a cross-section of any shape (see Fig. 15 and 20, paragraph 124); MPR is a method for extracting and displaying a cross-section from three-dimensional image data (voxel data VD). For example, from a plurality of slice images imaged in transverse cross-section (CT images), MPR may restructure a different planar cross-section slice image (see Fig. 15 and 20, paragraph 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlovich by Matsumoto for providing extracting and displaying a cross-section from three-dimensional image data (voxel data VD), and the extraction of a region of a masked three-dimensional shape, such as an 
However, the combination does not expressly teach defining a three-dimensional boundary of the object.
Deichmann teach that the physical model is a die of the prepared tooth on which die the margin line has been marked using a pen. Each 2D image of the acquired 2D digital representation is processed to enhance the visibility of the margin line (the feature) before the 2D digital representation is projected onto the 3D digital representation comprising geometrical data. Some image processing may also be performed after this projection (see Fig. 14, paragraph 466).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Deichmann for providing each 2D image of the acquired 2D digital representation is processed to enhance the visibility of the margin line (the feature) before the 2D digital representation is projected onto the 3D digital representation comprising geometrical data, as defining a three-dimensional boundary of the object. Therefore, combining the elements from prior arts according to known methods and technique, such as enhance the visibility of the margin line of 2D images for projecting onto the 3D digital representation, would yield predictable results.


Regarding claim 5, the combination teaches comprising: 
projecting the two-dimensional boundary along a third axis, different than the first axis and different than the second axis, to generate a second one-dimensional projection line; and identifying a second set of one or more edges of the object responsive to the second one-dimensional projection line (see Pavlovich, Fig. 6, paragraph 45, if at a given x and z coordinate, three voxels are stacked in y-dimension of the three-dimensional image data 156, a pixel corresponding to the given x and z coordinate may represent three voxels in the two-dimensional projection 350. Similarly, a pixel adjacent to the pixel may represent five voxels if at a second x and z coordinate, five voxels are stacked in the y-dimension).  

Regarding claim 6, the combination teaches comprising characterizing the two-dimensional boundary responsive to the first set of one or more edges and the second set of one or more edges (see Pavlovich, Fig. 6 and 7, paragraph 72, a graphical representation 700 of an example edge map 702, such as an Eigen edge map, which may be generated based upon the two-dimensional projection 606 in FIG. 6, for example. As illustrated, generally the edge map merely depicts the edges 704 of the objects represented in the two-dimensional projection 606).

Regarding claim 20, the combination teaches the defining comprising defining the two- dimensional boundary responsive to the edge (see Pavlovich, Fig. 4, paragraph 54, once a two-dimensional projection is generated, a boundary image, or edge map, may be created depicting the edges of the potential compound object . It will be appreciated that numerous analytical and/or iterative techniques are known to those skilled in the art for generating a boundary image from a two-dimensional projection. For example, in one embodiment, a boundary image may be generated by thresholding the two-dimensional projection and identifying a gradient (e.g., where the gradient is indicative of an edge of the potential compound object)).


Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
In page 8, lines 9-12, applicant argues that “Pavolovich, Matsumoto, and Deichmann, alone or in combination, do not teach, suggest, or otherwise render obvious, for example, "defining a three-dimensional boundary of the object within the three-dimensional image," as recited by claim 1 and similarly in claims 16 and 21”. 
Examiner respectfully disagrees. At first, the three-dimensional boundary of the claim limitation mentioned above is not clearly specified or described, for example, there is no any coordinate values (x, y, z) that describes the points in the boundary of the object or there is no any function that defines the points in the boundary of the object in the three-dimensional system. Therefore, Examiner interprets the boundary as a shape.
Pavolovich teaches that the three-dimensional image data 602 is representative of a compound object comprising two sub-objects 602A, 602B. For example, the see Fig. 6, paragraph 71). The voxels of the three-dimensional object 602 define the three-dimensional boundary of the object. And further, the maximum amount of surface area of the three-dimensional image data 602 is also describing the three-dimensional boundary of the object. Examiner uses Deichmann to further clarify that this limitation is obvious. Deichmann teaches that the 3D modeling comprises defining one or more edges of the 3D object based on the information (see paragraph 104); provided 3D model of the 3D object may comprise shaping the edges of the provided 3D model of the 3D object based on the information. This may for example be realized using computer software which allows the user to identify the information, such as said 3D spline, as the edge of the 3D object (see paragraph 106); The extracted information may relate to a boundary of the modeled 3D object, such as e.g. the perimeter of a restoration which is modeled to be positioned at a prepared tooth where the feature is the margin line of the prepared tooth (see paragraph 107). The teachings of “provided 3D model of the 3D object may comprise shaping the edges of the provided 3D model of the 3D object based on the information” and “The extracted information 

In page 11, lines 1-5, applicant argues that further, Pavolovich, Matsumoto, and Deichmann, alone or in combination, at least do not teach, suggest, or otherwise render obvious defining a boundary "by projecting the two-dimensional boundary over at least a portion of the three-dimensional image," as recited in claim 1 and similarly in claims 16 and 21. 
Examiner respectfully disagrees. Deichmann indeed teaches that the phrase "a 2D feature" may refer to the shape of a feature of the location as captured in one 2D image of the 2D digital representation comprising textural data. Each of these 2D images may comprise part of the information of the feature and this part may be extracted as said 2D feature. The combining may comprise projecting the 2D features from one or more 2D images onto the 3D digital representation. The 2D features may be translated into 3D features based on a combined 3D digital representation, where the combined 3D digital representation may comprise the 3D digital representation onto which the 2D features from one or more 2D images of the 2D digital representation are projected. The information of the 2D digital representation may be the 3D feature, such that the 3D modeling applies the 3D feature (see paragraph 84). The “projecting the 2D 


In page 12, lines 16-22, applicant argues that dependent claims 4 and 19 are independently allowable at least because Pavlovich in view of Matsumoto and Deichmann does not teach or suggest "projecting the two-dimensional boundary along a second axis, different than the first axis, to generate a first one-dimensional projection line; and identifying a first set of one or more edges of the object responsive to the first one-dimensional projection line" as recited in claim 4 and similarly in claim 19. 
Examiner respectfully agrees that the arguments is persuasive. 


Allowable Subject Matter
Claims 4 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIN JIA/Primary Examiner, Art Unit 2667